Richaedson, Judge:
The reappraisement appeals enumerated in the schedule of reappraisement appeals annexed hereto and made a part hereof were submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, 'as follows :
(1) That this stipulation is limited to the merchandise described on the invoice in reappraisement R65/4623 as milk-orange bars, and on the invoice in reappraisement R65/4624 as milkhazelnut bars, and that the appeals are abandoned with regard to all other merchandise.
(2) That the said milk-orange bars do not appear on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521); that the said merchandise was appraised on the basis of constructed value, as defined in Section 402(d), Tariff Act of 1930 as amended; that neither party challenges the said basis of appraisement; that the constructed value, as defined in said Section 402(d) is the invoice unit value less 13.88%, net, packed.
(3) That the said milkhazelnut bars are described on the said Final List as “confectionery, valued at six cents or more per pound”; that the said merchandise was appraised on the basis of cost of production, as defined in Section 402(a) (f) [sic], Tariff Act of 1930 as amended; that neither party challenges the said basis of appraisement; that the cost of production, as defined in said Section 402a (f) is the invoice unit value less 13.88%, net, packed.
(4) That the above-entitled appeals may be submitted' on this stipulation.
On the agreed facts, I find:
1. That constructed value as defined in section 402(d) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956 is the proper basis for determination of the value of milk-orange bars the subject of reappraisement appeal R65/4623, and that such value is the invoice unit value, less 13.88 percent, net, packed.
*7002. That cost of production as defined in section 402a(f) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956 is the proper basis for determination of the value of milkhazel-nut bars the subject of reappraisement appeal R65/4624, and that such value is the invoice unit value less 13.88 percent, net, packed.
Judgment will be entered accordingly.